Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000577
                                                         01-FEB-2018
                                                         01:21 PM

                          SCWC-15-0000577

            IN THE SUPREME COURT OF THE STATE OF HAWAII


  EVELYN K. SCHOLES AND EVELYN WONG AS CO-TRUSTEES OF THE SCHOLES
              FAMILY TRUST DATED SEPTEMBER 18, 2003,
                 Petitioners/Plaintiffs-Appellees,

                                vs.

             KIYOSHI KAWAGUCHI AND SUNG SOOK KAWAGUCHI,
                 Respondents/Defendants-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-15-0000577; CIVIL NO. 1RC15-1-2486)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Plaintiffs-Appellees’ application for writ

 of certiorari, filed on December 20, 2017, is hereby rejected.

           DATED: Honolulu, Hawaii, February 1, 2018.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson